
	
		II
		112th CONGRESS
		2d Session
		S. 3526
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2012
			Mr. Wicker (for himself
			 and Mr. Inhofe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to protect the
		  rights of conscience of members of the Armed Forces and chaplains of members of
		  the Armed Forces, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Religious Freedom Act of
			 2012.
		2.Protection of rights
			 of conscience of members of the Armed Forces and chaplains of such
			 members
			(a)ProtectionChapter 53 of title 10, United States Code,
			 is amended by inserting after section 1034 the following new section:
				
					1034a.Protection
				of rights of conscience of members of the armed forces and chaplains of such
				members
						(a)Protection of
				rights of conscienceThe armed forces shall accommodate the
				conscience and sincerely held moral principles and religious beliefs of the
				members of the armed forces concerning the appropriate and inappropriate
				expression of human sexuality and may not use such conscience, principles, or
				beliefs as the basis of any adverse personnel action, discrimination, or denial
				of promotion, schooling, training, or assignment. Nothing in this subsection
				precludes disciplinary action for conduct that is proscribed by chapter 47 of
				this title (the Uniform Code of Military Justice).
						(b)Protection of
				chaplains(1)For purposes of this
				subsection, a military chaplain is—
								(A)a certified religious leader or clergy
				of a faith community who, after satisfying the professional and educational
				requirements of the commissioning service, is commissioned as an officer in the
				Chaplains Corps of one of the branches of the armed forces; and
								(B)a representative of the faith group of
				the chaplain, who remains accountable to the endorsing faith group for the
				religious ministry involved to members of the armed forces, to—
									(i)provide for the religious and
				spiritual needs of members of the armed forces of that faith group; and
									(ii)facilitate the religious needs of
				members of the armed forces of other faith groups.
									(2)No member of the armed forces
				may—
								(A)direct, order, or require a military
				chaplain to perform any duty, rite, ritual, ceremony, service, or function that
				is contrary to the conscience, moral principles, or religious beliefs of the
				chaplain, or contrary to the moral principles and religious beliefs of the
				endorsing faith group of the chaplain; or
								(B)discriminate or take any adverse
				personnel action against a military chaplain, including denial of promotion,
				schooling, training, or assignment, on the basis of the refusal by the chaplain
				to comply with a direction, order, or requirement prohibited by subparagraph
				(A).
								(c)RegulationsThe
				Secretary of Defense shall issue regulations implementing the protections
				afforded by this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 53 of
			 such title is amended by inserting after the item relating to section 1034 the
			 following new item:
				
					
						1034a. Protection of rights of conscience of members of the
				armed forces and chaplains of such
				members.
					
					.
			3.Use of military
			 installations as sites for marriage ceremonies or marriage-like
			 ceremoniesA military
			 installation or other property owned or rented by, or otherwise under the
			 jurisdiction or control of, the Department of Defense may not be used to
			 officiate, solemnize, or perform a marriage or marriage-like ceremony involving
			 anything other than the union of one man with one woman.
		
